Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2007                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  132687                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  SUSAN COLLIER, Personal Representative                                                                             Justices
  of the Estate of SILVIO GIANNETTI; and
  GIANNETTI INVESTMENT CO.,
                 Plaintiffs-Appellants,
  v        	                                                       SC: 132687     

                                                                   COA: 268827      

                                                                   Wayne CC: 92-230961-CK

  JERRY PRUZINSKY,

           Defendant-Appellee, 

  and
  ANNA MARIE PRUZINSKY, 

             Defendant.

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the September 21, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2007                      _________________________________________
           d0319                                                              Clerk